
	
		II
		112th CONGRESS
		1st Session
		S. 1132
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish programs to provide services to individuals
		  with autism and the families of such individuals and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Autism Spectrum Disorders Services
			 Act of 2011.
		2.Interagency
			 autism coordinating committeeSection 399CC of the Public Health Service
			 Act (42 U.S.C. 280i–2) is amended—
			(1)in subsection
			 (a), by striking within the Department of Health and Human
			 Services and inserting of Federal agencies;
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by inserting and the families of such individuals before the
			 semicolon at the end;
				(B)in paragraph
			 (2)—
					(i)by
			 inserting , evaluate, and assess after monitor;
			 and
					(ii)by
			 inserting and facilitate collaboration among Federal agencies
			 before the semicolon at the end;
					(C)in paragraph (3),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
				(D)in paragraph (4),
			 by inserting and other appropriate Federal Government department and
			 agency heads after Secretary;
				(E)in paragraph (5),
			 by inserting and services and supports for individuals with autism
			 spectrum disorder and the families of such individuals after
			 research; and
				(F)in paragraph (6),
			 by striking submit to the Congress and inserting submit
			 to the President, who shall review and transmit to Congress,;
				(3)in subsection
			 (c)—
				(A)in paragraph
			 (1)(D), by inserting , the Department of Defense, the National Council
			 on Disability, and other relevant Federal agencies, including the Department of
			 Housing and Urban Development, the Department of Justice, and the Department of
			 Labor before the semicolon at the end; and
				(B)in paragraph
			 (2)—
					(i)in
			 the matter preceding subparagraph (A), by striking fewer than 6 members
			 of the Committee, or 1/3 of the total membership of the
			 Committee, whichever is greater, and inserting less than
			 1/2 of the total membership of the
			 Committee;
					(ii)in
			 subparagraph (A), by striking one such member shall be an
			 individual and inserting 2 such members shall be
			 individuals;
					(iii)in subparagraph
			 (B)—
						(I)by striking
			 one such member shall be a parent or legal guardian and
			 inserting 2 such members shall be a parent or a legal guardian;
			 and
						(II)by striking
			 and at the end;
						(iv)in
			 subparagraph (C)—
						(I)by striking
			 one such member shall be a representative and inserting 2
			 such members shall be representatives; and
						(II)by striking the
			 period at the end and inserting ; and; and
						(v)by
			 adding at the end the following:
						
							(D)at least 2 such
				members shall be clinicians or service-providers who work with individuals with
				autism spectrum
				disorder.
							;
					(4)in subsection
			 (d), by inserting after paragraph (4) the following:
				
					(5)The Committee
				shall be chaired by an individual designated by the Secretary.
					(6)If the Secretary
				determines that the attendance at meetings of a Member of the Committee has not
				been adequate, the Secretary may rescind the appointment of such member before
				the expiration of the term of such member and appoint another individual to
				fill the vacancy.
					;
				
			(5)by rewriting
			 subsection (e) to read as follows:
				
					(e)Subcommittees;
				Establishment and Membership
						(1)In
				generalIn carrying out its functions, the Committee may convene
				workshop and conferences. The Committee shall establish a subcommittee on
				research on autism spectrum disorders, a subcommittee on services and supports
				for individuals with autism spectrum disorders and the families of such
				individuals, and such other subcommittees as the Committee determines
				appropriate. Such subcommittees shall vote separately on matters within their
				respective jurisdictions. Such subcommittees shall be composed of Committee
				members and may hold such meetings as are necessary to enable the subcommittees
				to carry out their duties.
						(2)Annual
				reportThe Committee shall submit an annual report to Congress
				describing the recommendations of the subcommittees described in paragraph (1)
				with respect to services and supports for individuals with autism spectrum
				disorders and the families of such
				individuals.
						;
			(6)by redesignating
			 subsection (f) as subsection (g);
			(7)by amending
			 subsection (g), as so redesignated, by striking 2011 and
			 inserting 2016; and
			(8)by inserting
			 after subsection (e) the following:
				
					(f)ReportNot
				later than 1 year after the date of enactment of the and annually thereafter,
				the Comptroller General of the United States shall submit a report to Congress
				concerning the progress of the Federal Government in implementing the strategic
				plan for autism spectrum disorder research and services and supports for
				individuals with autism spectrum disorder and the families of such
				individuals.
					.
			3.Care for people
			 with autism spectrum disorders and public educationPart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by redesignating section 399EE as section
			 399FF; and
			(2)by inserting after section 399DD the
			 following:
				
					399EE.Planning and
				demonstration grant for services for children, transitioning youth, and
				adults
						(a)In
				generalTo assist selected eligible entities in providing
				appropriate services to children, youth with autism spectrum disorders who are
				transitioning from secondary education to careers or post-secondary education
				(referred to in this section as transitioning youth), adults with
				autism spectrum disorders, and individuals of any age with autism spectrum
				disorders who may be at risk due to behavioral and preventable environmental
				factors, such as wandering (referred to in this section as individuals at
				risk), the Secretary shall establish—
							(1)a one-time,
				single-year planning grant program for eligible entities; and
							(2)a multi-year
				service provision demonstration grant program for selected eligible
				entities.
							(b)Purpose of
				grantsGrants shall be awarded to eligible entities to provide
				all or part of the funding needed to—
							(1)carry out
				programs that focus critical aspects of life for children, transitioning youth,
				and adults with autism spectrum disorders (including adults not eligible for
				developmental disability services provided by a State), such as—
								(A)postsecondary
				education, peer support, vocational training, self-advocacy skills, and
				employment;
								(B)community-based
				behavioral supports and interventions;
								(C)residential
				services, housing, and transportation;
								(D)nutrition, health
				and wellness, recreational and social activities; and
								(E)personal safety
				for individuals at risk and the needs of individuals with autism spectrum
				disorders who become involved with the criminal justice system; and
								(2)develop and
				implement autism navigator initiatives that create a more efficient, effective,
				coordinated use of the health, housing, education and social service systems
				for individuals with an autism spectrum disorder.
							(c)Eligible
				entityAn eligible entity desiring to receive a grant under this
				section shall be a State or other public or private nonprofit organization,
				including a State Council on Developmental Disabilities, as defined in section
				102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000
				(42 U.S.C. 15002).
						(d)Planning
				grants
							(1)In
				generalThe Secretary shall award one-time grants to eligible
				entities to support the planning and development of initiatives that will
				expand and enhance service delivery systems for children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive such a grant, an eligible entity shall—
								(A)submit an
				application at such time and containing such information as the Secretary may
				require; and
								(B)demonstrate the
				ability to carry out such planning grant in coordination with the applicable
				State Council on Developmental Disabilities and organizations representing or
				serving individuals with autism spectrum disorders and the families of such
				individuals.
								(e)Implementation
				grants
							(1)In
				generalThe Secretary shall award grants to eligible entities
				that have received a planning grant under subsection (d) to enable such
				entities to provide appropriate services to children, individuals at risk,
				transitioning youth, and adults with autism spectrum disorders.
							(2)ApplicationIn
				order to receive a grant under paragraph (1), the eligible entity shall submit
				an application at such time and containing such information as the Secretary
				may require, including—
								(A)the services that
				the eligible entity proposes to provide and the expected outcomes for the
				individuals who receive such services;
								(B)the number of
				individuals who will be served by such grant, including an estimate of the
				individuals in underserved areas who will be served by such grant;
								(C)the ways in which
				services will be coordinated among both public and nonprofit providers of
				services for children, transitioning youth, and adults with disabilities,
				including community-based services;
								(D)where applicable,
				the process through which the eligible entity will distribute funds to a range
				of community-based or nonprofit providers of services, including local
				governments, and the capacity of such entity to provide such services;
								(E)the process
				through which the eligible entity will monitor and evaluate the outcome of
				activities funded through the grant, including the effect of the activities
				upon individuals who receive such services;
								(F)where applicable,
				the plans of the eligible entity to coordinate and streamline transitions from
				youth to adult services;
								(G)the process by
				which the eligible entity will ensure compliance with the integration
				requirement under section 302 of the Americans With Disabilities Act of 1990
				(42 U.S.C. 12182); and
								(H)a description of
				how such services may be sustained following the grant period.
								(f)EvaluationThe
				Secretary shall contract with a third-party organization with expertise in
				evaluation to evaluate such demonstration grant program and, not later than 180
				days after the conclusion of the grant program under subsection (e), submit a
				report to the Secretary. The evaluation and report may include an analysis of
				whether and to what extent the services provided through the grant program
				described in this section resulted in improved safety, health, education,
				employment, and community integration outcomes or other measures, as the
				Secretary determines appropriate.
						(g)Administrative
				expensesOf the amounts appropriated to carry out this section,
				the Secretary shall set aside not more than 7 percent for administrative
				expenses, including the expenses related to carrying out the evaluation
				described in subsection (f).
						(h)Supplement, not
				supplantDemonstration grant funds provided under this section
				shall supplement, not supplant, existing treatments, interventions, and
				services for individuals with autism spectrum
				disorders.
						.
				
					399EE–1.National
				technical assistance center for autism treatments, interventions, and
				services
						(a)Establishment
				of national technical assistance center for autism treatments, interventions,
				and servicesThe Secretary
				shall award a grant to a national nonprofit organization for the establishment
				and maintenance of a national technical assistance center.
						(b)EligibilityAn organization shall be eligible to
				receive a grant under subsection (a) if the organization—
							(1)has demonstrated knowledge and expertise in
				serving children with autism and adults with autism and the families of such
				individuals;
							(2)has demonstrated knowledge of how to
				translate research to practice, and present information in a way that is easily
				accessible and understandable to the family members of individuals with
				autism;
							(3)has demonstrated capacity of training
				educators, health care providers, family members, and others to support the
				needs of individuals with autism;
							(4)has demonstrated capacity of disseminating
				information throughout the United States; and
							(5)has demonstrated capacity to establish and
				maintain an Internet Web site through which to disseminate information in an
				easily accessible manner.
							(c)Use of
				fundsThe national technical
				assistance center established under this section shall—
							(1)gather and disseminate information on
				evidence-based treatments, interventions, and services for children with autism
				and adults with autism, including best practices in delivering such treatments,
				interventions, and services, and make such information available to State
				agencies with responsibilities under section 399BB(c)(2), local communities,
				and individuals;
							(2)gather and disseminate information on
				activities of the Interagency Autism Coordinating Committee established under
				section 399CC;
							(3)provide analysis of activities funded under
				the Autism Spectrum Disorders Services Act of
				2011, including—
								(A)the effectiveness of State and
				community-based models for delivering comprehensive services to individuals
				with autism;
								(B)identification and dissemination of best
				practices emerging from States, community-based organizations, nonprofit
				providers, and local governments receiving demonstration grants under this
				subpart;
								(C)the State-by-State availability of, and
				gaps in, services for individuals with autism spectrum disorders, including
				information on services or service gaps in rural areas; and
								(D)levels of funding and funding sources of
				services for individuals with autism spectrum disorders in States;
								(4)provide technical assistance to States and
				organizations funded under this part;
							(5)gather and disseminate information about
				autism spectrum disorders;
							(6)establish and maintain an Internet Web site
				through which to disseminate the information gathered under this section in an
				easily accessible manner;
							(7)establish
				partnerships with advocacy organizations to disseminate accurate information on
				education, service-provision, and support options and provide assistance in
				navigating service-provision systems; and
							(8)gather and disseminate other information as
				determined appropriate by the
				Secretary.
							.
				
			4.Authorization of
			 appropriationsSection 399FF
			 of the Public Health Service Act, as so redesignated by section 3, is amended
			 by adding at the end the following:
			
				(d)Planning and
				demonstration grant for services for children, transitioning youth and
				adultsTo carry out section 399EE, there are authorized to be
				appropriated the following:
					(1)For fiscal year
				2012, $80,000,000.
					(2)For fiscal year
				2013, $90,000,000.
					(3)For fiscal year
				2014, $100,000,000.
					(4)For fiscal year
				2015, $110,000,000.
					(5)For fiscal year
				2016, $120,000,000.
					(e)National
				technical assistance center for autism treatments, interventions, and
				servicesTo carry out section 399EE–1, there are authorized to be
				appropriated the following:
					(1)For fiscal year
				2012, $2,000,000.
					(2)For fiscal year
				2013, $2,100,000.
					(3)For fiscal year
				2014, $2,200,000.
					(4)For fiscal year
				2015, $2,300,000.
					(5)For fiscal year
				2016,
				$2,400,000.
					.
		5.Gao study on
			 service provision and financingNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 release a report that examines the following issues:
			(1)The ways in which autism services and
			 treatments are currently financed in the United States.
			(2)Current policies for public and private
			 health insurance coverage of autism treatments, interventions, and
			 services.
			(3)Geographic and regional disparities in
			 provision of services across the lifespan of individuals with autism, levels of
			 community-based versus institutional services, and coverage for such
			 services.
			(4)Ways in which to improve financing of
			 autism treatments, interventions, and services, so as to ensure a minimum level
			 of coverage across the United States.
			(5)Gaps in financing and availability of
			 services for adults on the autism spectrum, focusing particularly on the needs
			 of adults not eligible for developmental disability services provided by the
			 State.
			(6)Areas of need to improve the quality of
			 services available to individuals on the autism spectrum in cross-disability
			 contexts, such as vocational rehabilitation and centers for independent
			 living.
			(7)Findings from
			 replicable studies that indicate an increased risk of mortality for individuals
			 with autism due to preventable circumstances such as wandering, exposure,
			 drowning, and untreated seizure disorders.
			(8)Gaps in financing
			 and availability of services for individuals with severe behavioral challenges
			 and the families of such individuals.
			(9)State-administered
			 waiting lists for services, including residential services, for individuals
			 already deemed eligible for such services by a State, and specific policies to
			 expedite the availability of services for individuals on the waiting
			 list.
			6.Emerging needs
			 protection and advocacy program for individuals with autism spectrum
			 disorders
			(a)Initiatives on
			 autism spectrum disordersTitle I of the Developmental Disabilities
			 Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et seq.) is amended
			 by adding at the end the following:
				
					FInitiatives on
				autism spectrum disorders
						171.Emerging needs
				protection and advocacy program
							(a)In
				generalThe Secretary shall make grants to protection and
				advocacy systems for the purpose of enabling such systems to address the needs
				of individuals with autism spectrum disorders.
							(b)Services
				providedServices provided under this section may include the
				provision of—
								(1)information,
				referrals, and advice;
								(2)individual and
				family advocacy;
								(3)legal
				representation;
								(4)specific
				assistance in self-advocacy and assistance in capacity building for
				organizations that advocate on behalf of individuals with autism spectrum
				disorder; or
								(5)training to
				individuals with autism spectrum disorders, the families of such individuals,
				or advocates for individuals with autism spectrum disorders.
								(c)EligibilityTo
				be eligible to receive a grant under this section, a protection and advocacy
				system shall—
								(1)have the right
				and authority to investigate incidents of abuse and neglect of youth and adults
				with autism spectrum disorders if the incidents are reported to the protection
				and advocacy system or if there is probable cause to believe that the incidents
				occurred;
								(2)have the right
				and authority to pursue administrative, legal, and other appropriate remedies
				and approaches to ensure the protection of youth and adults with autism
				spectrum disorders; and
								(3)have the rights
				and authorities, including access authority, described in section 143 of this
				Act and section 105 of the Protection and Advocacy for Individuals with Mental
				Illness Act (42 U.S.C. 10804).
								(d)Grant
				amountsThe Secretary shall make grants under this section during
				each fiscal year beginning on October 1 to protection and advocacy systems as
				follows:
								(1)Appropriations
				less than $6,700,000With respect to any fiscal year for which
				the amount appropriated under subsection (i) is less than $6,700,000, the
				Secretary shall make grants from such amount to protection and advocacy systems
				that apply for a grant under this section in the amounts described in paragraph
				(3).
								(2)Appropriations
				of $6,700,000 or more
									(A)In
				generalWith respect to any fiscal year for which the amount
				appropriated under subsection (i) is $6,700,000 or more, the Secretary shall
				make grants from such amount to protection and advocacy systems under this
				section in accordance with subparagraph (B).
									(B)Amount of
				grantSubject to paragraph (3), the amount of a grant to a
				protection and advocacy system under subparagraph (A) shall be equal to an
				amount bearing the same ratio to the total amount appropriated for the fiscal
				year involved as the population of the State, Territory, or Consortium in which
				the grantee is located bears to the cumulative population of all States,
				Territories, and the Consortium that receive such grant.
									(3)Minimum
				amounts
									(A)In
				generalThe amount of a grant under this section shall not be
				less than—
										(i)in the case of a
				protection and advocacy system located in a State, $120,000; and
										(ii)in the case of a
				protection and advocacy system located in a Territory or Consortium,
				$60,000.
										(B)Adjustments to
				minimum amounts
										(i)In
				generalIn the case of a fiscal year (referred to in this
				subparagraph as the current fiscal year) in which the total amount
				appropriated under subsection (i) is $10,000,000 or more, and such amount
				appropriated exceeds the total amount appropriated under such subsection for
				the preceding fiscal year, the Secretary shall increase the minimum grant
				amounts under subparagraph (A) by a percentage equal to the percentage by which
				the total amount appropriated for the current fiscal year exceeds the amount
				appropriated for the previous fiscal year.
										(ii)ExceptionClause
				(i) shall not apply in the case that the total amount appropriated for the
				current fiscal year is less than the amount appropriated for any fiscal year in
				the period between the date of enactment of the
				Autism Spectrum Disorders Services Act of
				2011 and such current fiscal year.
										(C)Applicability
				of adjustmentsAn increase in the minimum grant amounts under
				subparagraph (B) shall be effective for each subsequent fiscal year.
									(4)Lower
				appropriation yearsIn the case of a fiscal year for which the
				amount appropriated under subsection (i) is insufficient to satisfy the
				requirements of paragraph (3) for each protection and advocacy system that
				applies for a grant under this section, the Secretary shall award grants in the
				amounts described in paragraph (3) to as many protection and advocacy systems
				as the amount appropriated allows.
								(5)DefinitionsFor
				purposes of this subsection and subsection (e):
									(A)ConsortiumThe
				term Consortium means an American Indian Consortium, as defined in
				section 102(1).
									(B)StateThe
				term State means each of the 50 States of the United States, the
				District of Columbia, and the Commonwealth of Puerto Rico.
									(C)TerritoryThe
				term Territory means American Samoa, the Commonwealth of the
				Northern Mariana Islands, Guam, and the United States Virgin Islands.
									(e)CarryoverAny
				amount paid to a protection and advocacy system that serves a Consortium,
				State, or Territory for a fiscal year under this section that remains
				unobligated at the end of such fiscal year shall remain available to such
				system for obligation during the next fiscal year for the purposes for which
				such amount was originally provided.
							(f)Direct
				paymentNotwithstanding any other provision of law, the Secretary
				shall pay directly to any protection and advocacy system that complies with the
				provisions of this section, the total amount of the grant for such system,
				unless the system provides otherwise for such payment.
							(g)Administrative,
				reporting, and oversight requirementsTo the extent practicable,
				reporting, monitoring, program financing, and other administrative and
				oversight requirements established by the Secretary under this section shall be
				consistent with the other administrative, reporting, and oversight requirements
				for a protection and advocacy system.
							(h)Annual
				reportEach protection and advocacy system that receives a
				payment under this section shall submit an annual report to the Secretary
				concerning the services provided to individuals with autism spectrum disorders
				by such system.
							(i)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated the following:
								(1)For fiscal year
				2012, $8,000,000.
								(2)For fiscal year
				2013, $9,000,000.
								(3)For fiscal year
				2014, $10,000,000.
								(4)For fiscal year
				2015, $11,000,000.
								(5)For fiscal year
				2016, $12,000,000.
								(j)DefinitionIn
				this section, the term protection and advocacy system means a
				protection and advocacy system established under section 143.
							(k)Technical
				assistance
								(1)Appropriations
				of less than $6,750,000For a fiscal year for which the amount
				appropriated to carry out this section is less than $6,750,000, the Secretary
				shall set aside the greater of—
									(A)1 percent of the
				funds appropriated; or
									(B)$25,000,
									to make a
				grant to a national organization with experience in providing training and
				technical assistance to protection and advocacy systems to provide such
				training and technical assistance.(2)Appropriations
				of not less than $6,750,000For a fiscal year for which the
				amount appropriated to carry out this section is not less than $6,750,000, the
				Secretary shall set aside 2 percent of the funds appropriated to make a grant
				to a national organization with experience in providing training and technical
				assistance to protection and advocacy systems to provide such training and
				technical assistance.
								172.National
				training initiative
							(a)Grants and
				technical assistance
								(1)Grants
									(A)In
				generalThe Secretary, in consultation with the Interagency
				Autism Coordinating Committee established under section 399CC of the Public
				Health Service Act, shall award multi-year grants to eligible entities to
				provide individuals with interdisciplinary training, continuing education,
				technical assistance, and information for the purpose of improving services
				rendered to individuals with autism spectrum disorders and the families of such
				individuals, to address unmet needs related to autism spectrum
				disorders.
									(B)Eligible
				entityTo be eligible to receive a grant under this subsection,
				an entity shall be—
										(i)a
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service; or
										(ii)a comparable
				interdisciplinary education, research, and service entity.
										(C)Application
				requirementsAn entity that desires to receive a grant for a
				program under this subsection shall submit to the Secretary an
				application—
										(i)demonstrating
				that the entity has capacity to—
											(I)provide training
				and technical assistance in evidence-based practices to evaluate, and provide
				effective interventions, services, treatments, and supports to individuals with
				autism spectrum disorders and the families of such individuals; and
											(II)establish a
				consumer advisory committee that includes individuals with autism spectrum
				disorder and family members of individuals with autism spectrum
				disorder;
											(ii)providing
				assurances that the entity will—
											(I)provide trainees
				under this subsection with an appropriate balance of interdisciplinary academic
				and community-based experiences; and
											(II)provide to the
				Secretary, in the manner prescribed by the Secretary, data regarding the number
				of individuals who have benefitted from, and outcomes of, the provision of
				training and technical assistance under this subsection;
											(iii)providing
				assurances that training, technical assistance, dissemination of information,
				and services under this subsection will be—
											(I)consistent with
				the goals of this Act, the Americans with Disabilities Act of 1990, the
				Individuals with Disabilities Education Act, and the Elementary and Secondary
				Education Act of 1965; and
											(II)conducted in
				coordination with relevant State agencies, institutions of higher education,
				and service providers; and
											(iv)containing such
				other information and assurances as the Secretary may require.
										(D)Use of
				fundsA grant received under this subsection shall be used to
				provide individuals (including parents and health, allied health, vocational,
				and educational professionals) with interdisciplinary training, continuing
				education, technical assistance, and information for the purpose of improving
				services rendered to individuals with autism spectrum disorders and the
				families of such individuals, to address unmet needs related to autism spectrum
				disorders. Such training, education, assistance, and information shall include
				each of the following:
										(i)Training health,
				allied health, vocational, and educational professionals to identify, evaluate
				the needs of, and develop interventions, services, treatments, and supports
				(including housing, personal safety, and employment related supports) for
				individuals with autism spectrum disorders.
										(ii)Developing,
				demonstrating, and disseminating a standard curriculum for the training of
				first responders, including police, firefighters, emergency medical
				technicians, and other law enforcement and public safety officers.
										(iii)Training direct
				service professionals to provide housing and employment related
				supports.
										(iv)Developing model
				services and supports that demonstrate evidence-based practices.
										(v)Developing
				systems and products that allow for the interventions, services, treatments,
				and supports to be evaluated for fidelity of implementation.
										(vi)Working to
				expand the availability of evidence-based, lifelong interventions; educational,
				employment, and transition services; and community supports.
										(vii)Providing
				statewide technical assistance in collaboration with relevant State agencies,
				institutions of higher education, advocacy organizations, family groups, and
				community-based service providers.
										(viii)Working to
				develop comprehensive systems of supports and services for individuals with
				autism spectrum disorders and the families of such individuals, including
				seamless transitions between education and health systems across the
				lifespan.
										(ix)Promoting
				training, technical assistance, dissemination of information, supports, and
				services.
										(x)Developing
				mechanisms to provide training and technical assistance, including for-credit
				courses, intensive summer institutes, continuing education programs,
				distance-based programs, and Internet Web site-based information dissemination
				strategies.
										(xi)Promoting
				activities that support community-based family and individual services and
				enable individuals with autism spectrum disorders to fully participate in
				society and achieve good quality-of-life outcomes.
										(xii)Collecting data
				on the outcomes of training and technical assistance programs to meet statewide
				needs for the expansion of services to individuals with autism spectrum
				disorders.
										(E)Amount of
				grantsThe amount of a grant to any entity for a fiscal year
				under this paragraph shall be not less than $250,000.
									(2)Technical
				assistanceThe Secretary shall reserve 2 percent of the amount
				appropriated to carry out this subsection for a fiscal year to make a grant to
				a national organization with demonstrated capacity for providing training and
				technical assistance to—
									(A)assist in
				national dissemination of specific information, including evidence-based best
				practices, from interdisciplinary training programs, and when appropriate,
				other entities whose findings would inform the work performed by entities
				awarded grants;
									(B)compile and
				disseminate strategies and materials that prove to be effective in the
				provision of training and technical assistance so that the entire network can
				benefit from the models, materials, and practices developed in individual
				centers;
									(C)assist in the
				coordination of activities of grantees under this subsection;
									(D)develop an
				Internet portal that will provide linkages to each of the individual training
				initiatives and provide access to training modules, promising training, and
				technical assistance practices and other materials developed by
				grantees;
									(E)serve as a
				research-based resource for Federal and State policymakers on information
				concerning the provision of training and technical assistance for the
				assessment, and provision of supports and services for, individuals with autism
				spectrum disorders;
									(F)partner with
				Federal, State, and local advocacy organizations to ensure effective
				dissemination of research findings to individuals on the autism
				spectrum;
									(G)convene experts
				from multiple interdisciplinary training programs, individuals with autism
				spectrum disorders, and the families of such individuals to discuss and make
				recommendations with regard to training issues related to assessment,
				interventions, services, treatment, and supports for individuals with autism
				spectrum disorders; and
									(H)undertake any
				other functions that the Secretary determines to be appropriate.
									(3)Authorization
				of appropriationsTo carry out this subsection, there are
				authorized to be appropriated the following:
									(A)For fiscal year
				2012, $20,000,000.
									(B)For fiscal year
				2013, $22,000,000.
									(C)For fiscal year
				2014, $24,000,000.
									(D)For fiscal year
				2015, $26,000,000.
									(E)For fiscal year
				2016, $28,000,000.
									(b)Expansion of
				the number of university centers for excellence in developmental disabilities
				education, research, and service
								(1)In
				generalTo provide for the establishment of up to 4 new
				University Centers for Excellence in Developmental Disabilities Education,
				Research, and Service, the Secretary shall award up to 4 grants to institutions
				of higher education in accordance with the requirements of this
				subtitle.
								(2)Applicable
				provisionsExcept for subsection (a)(3), the provisions of
				subsection (a) shall apply with respect to grants under this subsection to the
				same extent and in the same manner as such provisions apply with respect to
				grants under subsection (a).
								(3)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that—
									(A)are minority
				institutions that have demonstrated capacity to meet the requirements of this
				section and provide services to individuals with autism spectrum disorders and
				the families of such individuals; or
									(B)are located in a
				State with one or more unserved or underserved populations.
									(4)Authorization
				of appropriationsTo carry out this subsection, there are
				authorized to be appropriated the following:
									(A)For fiscal year
				2012, $2,000,000.
									(B)For fiscal year
				2013, $2,200,000.
									(C)For fiscal year
				2014, $2,400,000.
									(D)For fiscal year
				2015, $2,600,000.
									(E)For fiscal year
				2016, $2,800,000.
									(5)DefinitionIn
				this subsection:
									(A)The term
				minority institution has the meaning given such term in section
				365 of the Higher Education Act of 1965.
									(B)The term
				University Center for Excellence in Developmental Disabilities Education,
				Research, and Service means a University Center for Excellence in
				Developmental Disabilities Education, Research, and Service that has been or is
				funded through subtitle D or this
				subsection.
									.
			7.Report to
			 CongressNot later than
			 January 1, 2013, and each January 1 thereafter, the Secretary shall submit to
			 the appropriate committees of Congress a report concerning the implementation
			 of this Act, including the amendments made by this Act.
		
